Exhibit 99 Knight Transportation Reports Revenue and Net Income for the Third Quarter Ended September 30, 2009 Knight Transportation, one of North America’s largest truckload carriers, reported revenue and earnings for the third quarter ended September 30, 2009.Highlights included: · Revenue before fuel surcharge of $150.2 million, a decrease of 3.6% compared with the third quarter of 2008. · Diluted earnings per share decreased 15.6% to $0.16 from $0.19 in the third quarter of 2008. · Net income of $13.1 million, a decrease of 18.1% compared with the third quarter of 2008. For the quarter, revenue before fuel surcharge decreased 3.6%, to $150.2 million from $155.9 million in the third quarter of 2008. Primarily due to decreased fuel surcharge revenue, total revenue decreased 17.4%, to $173.1 million from $209.7 million for the same quarter of 2008. The U.S. average cost of diesel fuel during the third quarter was $2.60 compared to $4.34 in the third quarter of 2008.Operating income in the quarter of $20.7 million represented a 21.0% decrease from the $26.2 million reported in the third quarter 2008.Net income decreased 18.1% to $13.1 million from $16.0 million for the same period of 2008. Net income per diluted share for the quarter was $0.16, compared to $0.19 for the same period of 2008. Year-to-date, revenue before fuel surcharge decreased 5.4%, to $427.6 million from $452.0 million for the same period of 2008.Operating income decreased 7.2% to $61.0 million from $65.7 for the same period of 2008.Net income decreased 6.7% to $37.4 million from $40.1 million in the same period of 2008.Net income per diluted share was $0.45 compared to $0.46 for the same period of 2008. The company previously announced a quarterly cash dividend of $0.05 per share to shareholders of record on September 4, 2009, which was paid on September 25, On
